Citation Nr: 0208497	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  91-48 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1984.  Her claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Togus, Maine, and the RO in Wichita, Kansas.  The Board 
remanded the case in July 1997 and August 2000 with 
instructions that the RO adjudicate the claim on a de novo 
basis.  The RO has since completed that adjudication, and the 
case is once again before the Board for review. 

In an August 2000 decision, the Board denied the veteran's 
claim of entitlement to service connection for headaches, 
claimed as secondary to service-connected disabilities of the 
cervical spine and right shoulder.  In a supplemental 
statement of the case issued in June 2001, the RO incorrectly 
characterized the issue as service connection for residuals 
of a head injury, to include headaches.  Since the Board has 
specifically denied service connection for headaches, that 
issue is not before the Board and will not be considered in 
adjudicating her claim for service connection for residuals 
of a head injury.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence legally required for the equitable disposition 
of the claim.

2.  In an August 2000 decision, the Board denied the 
veteran's claim of entitlement to service connection for 
headaches, claimed as secondary to disabilities of the 
cervical spine and right shoulder. 

3.  The veteran does not have a current disability related to 
a head injury she sustained in service.

CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R.     § 3.303 (2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.126(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 was enacted.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the 
VCAA and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The veteran has been afforded numerous examinations in 
connection with her claim, including neurological 
examinations performed in March 1995 and January 1996.  The 
Board also finds that there does not appear to be any 
outstanding medical records which are relevant to this 
appeal.  In addition, the Board finds that the discussions in 
the rating decisions, statements of the case and supplemental 
statements of the case have informed the veteran and her 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Following 
several remands by the Board, the RO has also notified the 
veteran of the evidence she should obtain and which evidence 
VA would obtain.  See 38 U.S.C.A. § 5013(a); 38 C.F.R. § 
3.159(b); see also Quartuccio v. Principi, No 01-997 (U.S. 
Vet. App. June 19, 2002).  The RO also issued a supplemental 
statement of the case in June 2001, wherein it discussed the 
application of the VCAA to the veteran's appeal.  As such, 
compliance with VA's notification and duty-to-assist 
requirements have been accomplished, and additional 
development would serve no useful purpose. 

II.  Discussion

The veteran claims she currently suffers from residuals of a 
head injury she sustained in service after falling from a 
ladder.  For the reasons that follow, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim. 

Service connection for VA disability compensation purposes 
will be awarded to a veteran who served on active duty during 
a period of war or during a post-December 31, 1946, peacetime 
period, for any disease or injury that was incurred in or 
aggravated by a veteran's active service, or for a chronic 
disease that was initially manifested to a degree of 10 
percent or more within one year from the date of separation 
from service.  See 38 U.S.C.A.  §§ 1101, 1110, 1112, 1131, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).  

This appeal arises from a January 1984 claim in which the 
veteran was seeking service connection for "residuals of a 
head and neck injury".  The record is unclear, however, as 
to what specific disability the veteran was seeking 
compensation benefits for.  It appears she was seeking 
service connection for headaches, and an August 2000 Board 
decision denied service connection for headaches, claimed as 
secondary to service-connected cervical spine and right 
shoulder disabilities.  Therefore, the Board will not 
consider the veteran's headaches in adjudicating her claim 
for service connection for residuals of head trauma. 

The veteran's service medical records show that she reported 
a history of head trauma when examined at the time of her 
enlistment in August 1980.  She related an incident 
approximately one year prior in which she fell backward, hit 
her head, and was rendered dizzy.  She said she experienced 
headaches for a month after the injury, but that X-rays were 
normal.  The veteran experienced several other injuries 
during her period of service.  In March 1982, she sustained 
trauma to her right ankle and head after falling down stairs.  
The only diagnosis at that time, however, pertained to her 
ankle.  In December 1983, the veteran fell off a ladder and 
injured her right shoulder, cervical spine and right side.  
Again, however, no residual head trauma was reported.  In 
January 1984, the veteran was involved in a motor vehicle 
accident and sustained a soft tissue injury to her cervical 
spine.  Although she complained of headaches following that 
accident, no head trauma was reported.

The record shows no current disability related to head 
trauma.  The record includes numerous VA examination reports, 
VA outpatient treatment reports, as well as private treatment 
records from Orthopedic Associates of Omaha, Eastern Maine 
Medical Center, Brewer Health Clinic, and Saint Francis 
Hospital and Medical Center, none of which includes evidence 
of a current disability related to head trauma.  Of 
particular relevance, the veteran was seen at Eastern Maine 
Medical Center in April 1987 after a vacuum cleaner hit her 
on the head after falling off a shelf.  X-rays of the skull 
were negative.  The diagnoses were cervical strain and post 
head injury syndrome.  In February 1989, the veteran was seen 
at Brewer Health Clinic for complaints of headaches and 
dizziness.  It was noted that the veteran had a syncopal 
episode at the top of a staircase and woke up at the bottom 
of the stairs.  Since then, she reported pain in her 
cervical, lumbar and dorsal spine.  The diagnostic impression 
was neck and back strain and resolving flu syndrome with a 
syncopal episode. 

At a neurological examination in March 1995, there was no 
evidence of any memory loss or aphasia.  Speech was clear, 
sense of smell was intact, and visual fields were full.  
Extraocular movements were full, and there was no ptosis or 
nystagmus.  Pupils were 3 mm and reactive.  Discs were flat 
and of normal color.  Facial sensation was intact, and no 
facial weakness was present.  Tongue was in the midline 
without atrophy or fasciculation.  The only diagnoses 
pertained to the veteran's back pain and tip dysesthesia of 
the fingertips secondary to frozen fingers.  No residual head 
trauma was identified.  Thus, none of the clinical evidence 
shows a current disability related to head trauma sustained 
in service.

Consequently, absent a current disability, service connection 
for residuals of a head injury is not warranted.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability.); Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted"); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim). 

Although the veteran may believe that she currently suffers 
from residuals of a head injury, other than headaches, as a 
layperson without medical expertise or training, her 
statements are insufficient to prove her claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions); see also 66 Fed. Reg. 
45,620, 45, 630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(2) (competency is an adjudicative determination).  
As such, the veteran's statements are of limited probative 
value, especially in light of the medical evidence which 
fails to show a current disability involving residuals of a 
head injury. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of a head injury.  Hence, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000).  
Accordingly, the appeal is denied.

ORDER

The claim for service connection for residuals of a head 
injury is denied.




		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

